People v David (2017 NY Slip Op 02676)





People v David


2017 NY Slip Op 02676


Decided on April 5, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 5, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2013-00783
 (Ind. No. 5022/11)

[*1]The People of the State of New York, respondent, 
vJerome David, appellant.


Lynn W. L. Fahey, New York, NY (Kendra L. Hutchinson of counsel), for appellant.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove and Rhea A. Grob of counsel; Johanna Carmona on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (DiMango, J.), rendered January 3, 2013, convicting him of assault in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant contends that his plea of guilty was involuntary on the ground that the Supreme Court failed to conduct an adequate inquiry into a potential justification defense and because the record as a whole cast significant doubt upon his guilt as a result of such a possible defense. Having failed to object to the inquiry conducted by the court, the defendant did not preserve for appellate review his challenge to the adequacy of the remedial action taken by the court (see People v Lopez, 71 NY2d 662, 668; People v Gomez, 137 AD3d 1161, 1162). In any event, the defendant's contention is without merit. Inquiries were made by both the plea and sentencing courts, which revealed that the defendant knowingly and voluntarily entered a plea of guilty with a full understanding of the consequences, and which, considering the record as whole, sufficiently eliminated the possibility of a justification defense in this case (People v Lopez, 71 NY2d at 668; People v Gomez, 137 AD3d at 1162).
LEVENTHAL, J.P., SGROI, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court